Title: To George Washington from John Blair, 16 December 1796
From: Blair, John
To: Washington, George


                        
                            Worthy Sir, 
                            Wmsburg Decr 16th 1796
                        
                        The inclosed letter will acquaint you with the subject & intention of
                            my present address, & supersedes the necessity of my being particular, if the
                            knowledge I have of the young gentleman, in whose favour the application is made, were
                            extensive enough to justify particularity. Altho that be not the case, yet being requested
                            to express to you my opinion of young Mr Wm Claiborne, I can truly say, that the character,
                            given of him in Mr Ross’s letter, perfectly co-incides with the hopes which I have ever
                            entertained in his favour. With more respect & affection than I know how to express,
                            I am Dear Sir, Your most obedient servant,
                        
                            John Blair
                            
                        
                     Enclosure
                                                
                            
                                Sir 
                                Richmond 6th December 1796
                            
                            Since my return from the Tenassee State I have been continually in motion and very little at this place—this & this only has prevented me from calling
                                upon you—not as a mere matter of compliment, but to communicate to you the most
                                gratefull information which a Father can receive—to hear that his children are rising to
                                respect & fortune—this happiness you enjoy in both your sons in the western
                                Country Nath. & William but ‘tis the latter with whom I am best acquainted—indeed
                                I may say pretty well acquainted with his progress in life from his first going into
                                that Country till this time—but when I was last in that Country I was particularly
                                gratiffied—I found Your son greatly improved by his own good sense and application, I
                                believe he’s as free from vice as any man of his age—he is intirely free from the two
                                prevailing & ruinous vices drinking & gaming—he has the best practice of
                                any man at the Bar and he’s as much respected as any practioner in that Country, ‘tis
                                manifest that no man possesses the confidence of the people of all ranks in that Country
                                more than your son, he might with great ease been elected a member of Congress, but his
                                friends advised him ‘twould be injurious to his practice—Whilst I was upon Holston your
                                son communicated to me that a Fedral Judge would soon be appointed for that State, and
                                that he had an inclination to fill that office although not so lucrative as his practice
                                it would be less fatiguing & afford more time for study—I am sure there is no
                                man who can be appointed in that Country who would be more agreable to the people at
                                large, and I am very sure he would discharge his duty with integrity & ability—I
                                promised to mention the matter to you and I have to request that you may apply to such
                                of your friends as can serve him without loss of time—If you think I
                                can be usefull to him I give you liberty to refer any gentleman to me who may want
                                information concerning him—The greatest proportion of my Landed property is in that
                                State, and I have a common interest with the rest of the Society that those important
                                Offices should be filled with men of honesty, firmness & talents. I am Sir Your
                                hume Servant
                            
                                David Ross
                            
                            
                                P.S. I had almost forgot to inform you that since I left the Tenassee
                                    which was the first of last September there happened a vacancy of a Judge for the
                                    Superior Courts in the State, to which Office your son is appointed—but I know tis
                                    his wish to obtain the Office of Fedral Judge.
                            
                            
                                D.R.
                                
                            
                        
                        
                    